DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Remark
This communication is considered fully responsive to the amendment filed on 02/10/2021.
Claims 1-4 are pending and are examined in this office action. 
No new claim has been amended and no claim has been canceled.

Response to Arguments
 Applicant’s arguments, filed on 02/10/2021  with respect to claim(s) 1-4 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See ZHU et al. (US 20140274183 A1).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/01/2021                  have been placed in record and considered by the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20130010618 A1; hereinafter as “WANG”) in view of ZHU et al. (US 20140274183 A1; hereinafter as “ZHU”, using citation from provisional application 61/785,458, hereinafter as “ZHU458”, which has a provisional application number 61/785,458, filed on March 14, 2013).

WANG discloses “METHODS AND APPARATUS FOR PROVIDING FLEXIBILITY IN PEER DISCOVERY RANGE AND FREQUENCY OF UPDATES” (Title; see Fig. 1, Fig. 2). WANG teaches “a method... an apparatus for wireless communication... that transmits a first peer discovery signal with a first periodicity/temporal frequency in a first set of peer discovery resources. The apparatus determines an energy on an allocated peer discovery resource of a second set of peer discovery resources. The apparatus refrains from transmitting a second peer discovery  (abstract). 

Regarding claims 1/4, WANG teaches a terminal (see fig. 1: UE/ User Apparatus 100; also see Fig. 2: UE 212/: [0025]; also fig. 11; also method in : [abstract]), comprising: processor (see fig. 1: Processor 104) configured to detect a state of a first resource in a set of resources that can be used for device-to-device communication (aforesaid UE/Wireless Device “listens to the peer discovery channel  for a period of time and selects a Peer Discovery Resource Identifiers  (PDRID) based on a determined energy on each of the PDRIDs” [0030];  Aforesaid   wireless device/processor detects a PDRID collision [NOTE: detect a state]; see fig 4  a super frame which is used for peer discovery [NOTE; device to device communication]: see Per Discovery/Broadcast of which PDRID “correspond to the block at j=1, a second PDRID may correspond to the block at j=2, etc” [NOTE: a first resource in a set of resources]:   [0029], [0031]);  the processor (see fig. 1: Processor 104) further configured, when the state ([NOTE: PDRID collision]) of the first resource in the set of resources  (see fig. 4: blocks/sub blocks) detected by the processor (see fig. 1: Processor 104)  does not satisfy a predetermined condition (NOTE: IDLE or not: [0032]), to set the terminal to be in a condition in which the terminal does not perform transmission of a device-to-device communication signal for a predetermined period (aforesaid wireless device/UE sends a peer discovery signal senses the channel, and if it is not idle, picks a random backoff window [NOTE: predetermined period] and does not transmits unit its back-off counter expires: [0032]; In peer to peer discovery, each wireless device “ desires to send a peer discovery signal” on a sensed channel, and if it is not idle [NOTE: peer wireless device in not in idle mode] , picks a random backoff window” to communication with each other (paragraph 0032). That means, wireless device does not communicate with another wireless device in peer to peer commutation in certain period of time, i.e. a predetermine period of time. See Fig. 10 element 1010 and paragraph 0048 where it teaches that “aforesaid wireless device refrains from transmitting the first peer discovery signal in a subset of the first set of peer discovery resources during a period [NOTE: predetermine period] in which the second peer discovery signal is transmitted (paragraph 0048)).

While WANG teaches the processor  further configured, when the state of the first resource in the set of resources  detected by the processor does not satisfy a predetermined condition, to set the terminal to be in a condition in which the terminal does not perform transmission of a device-to-device communication signal for a predetermined period; WANG does not explicitly disclose: a transmitter configured, when the terminal performs transmission of  the device-to-device communication signal, to randomly select a second resource from among the set of resources, and to transmit ZHU458 in “WIRELESS RESOURCE ALLOCATION OF DEVICE-TO-DEVICE COMMUNICATION” (Title).

ZHU458, in the same field of endeavor, discloses: a transmitter configured, when the terminal performs transmission of the device-to-device communication signal, to randomly select a second resource from among the set of resources (if the interference power thresholds are not met, in some embodiment, the uplink channel resources used by the D2D pair may be based on a default resource allocated by the wireless network for D2D communication: [0022]; D2D pairs "1" through "k" (illustrated as pairs 303a-303k in Figure 3) and a CUE(j) may be assigned to substantially the same uplink channel resources. Therefore, uplink signals received by an access point 302 from the CUE (j) may experience interference from all of the transmitting DUES (e.g., DUET,! through DUET,k) that may also be assigned to the uplink channel resources: [0034]; instead of pairing a D2D pair with a default communication resource if certain conditions are not met, the D2D pair may be assigned a communication resource that may be selected at random, or may be assigned a communication resource traditionally reserved for D2D communication: [0041].) and to transmit the device-to-device communication signal using the second resource (D2D communication using randomly selected resource: [0041], [0047])-[0048]. 

ZHU458 to the system of WANG in order to assign wireless communication resource to a device-to-device pair based on a comparison of the interference threshold with the receive power (ZHU458, [0004]). The motivation would be to improve and enhance reuse of a limited frequency band by localizing the use of each frequency band between the wireless devices participating in D2D communication (ZHU458, [0010]). 
 
Regarding claim 2, WANG, in view of ZHU458, specifically, ZHU458 teaches, the terminal as claimed in claim 1, wherein the transmitter  is configured, when there is a free resource in the set of the resources, to select the free resource as the second resource (This D2D communication may allow for reuse of wireless communication resources [==free resource], which may help satisfy the demand for wireless voice and data access.: [0002], reuse of limited frequency band for D2D communication:  [0010]) and when there is no free resource, to select a resource as the second resource where a congestion degree is low (calculation of minimum interference for D2D pair “k”:  [0023],[0033]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHU458 to the system of WANG in order to assign wireless communication resource to a device-to-device pair based on a comparison of the interference threshold with the receive power (ZHU458, [0004]). The motivation would be to improve and enhance (ZHU458, [0010]). 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of ZHU458 and further in view of AHN et al. (US 20140301285 A1; hereinafter as “AHN”).

Regarding claim 3, the combination of WANG and ZHU458 teaches “the transmitter” claim 2 as above. The combination does not explicitly disclose: the terminal as claimed in claim 2, wherein the transmitter is configured to select the second resource where a congestion degree is low by selecting the second resource, from among the set of resources, with a probability that is inversely proportional to received power level.

AHN, in the same field of endeavor, discloses: the terminal as claimed in claim 2,  wherein the transmitter is configured to select the second resource (see fig. 1 where D2D link between two UEs) where a congestion degree is low by selecting the second resource, from among the set of resources (The terminal may select PDCH (or, PDCH and DM-RS sequence) having the lowest reception level, without any specific criteria, in a resource space among a plurality of resource spaces divided for each discovery range class or in a resource space for the smallest discovery range class:[202]), with a probability that is inversely proportional to received power level (threshold value for selecting PDCH (or, PDCH and DM-RS sequence) may be configured by a terminal differently according to transmission power (for example, the threshold value may be configured inversely proportional to the transmission power), and so the terminal may be guaranteed with desired discovery range through the above-mentioned methods [0204]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of AHN to the system of WANG and ZHU458 in order to selecting a discovery physical channel on which discovery information is transmitted in a discovery frame comprising a plurality of transmission durations AHN, [abstract]). The motivation would be to improve and enhance efficient discovery between terminals that can be performed and efficiency of resource usage can be enhanced (AHN, [abstract]). 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M Mostazir Rahman/Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466